IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1257
                             Filed September 21, 2022


KEITH WALKER,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal    from   the   Iowa   District   Court   for   Black   Hawk   County,

George L. Stigler, Judge.



      An applicant appeals the denial of his application for post-conviction relief.

      AFFIRMED.




      William Ray Monroe, Burlington, for appellant.

      Thomas J. Miller, Attorney General, and Israel J. Kodiaga, Assistant

Attorney General, for appellee State.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

      Keith Walker was convicted in 1990 for first-degree murder. Walker v.

State, No. 03-1625, 2005 WL 3297352, at *1 (Iowa Ct. App. Dec. 7, 2005). His

conviction was upheld on direct appeal in 1992. Id. (citing State v. Walker, No. 90-

1883 (Iowa Ct. App. Feb. 25, 1992)). Walker’s prior post-conviction relief (PCR)

applications have all been denied and affirmed on appeal.1 He filed his sixth PCR

application May 20, 2019, raising thirty-four points of error. The court denied his

application on September 25, 2020.

      Walker appeals the denial of his sixth PCR application. He contends newly

discovered evidence allows him to bring a claim beyond the three-year time-bar

imposed by Iowa Code section 822.3 (2019). He also alleges a recent case, State

v. Plain, 898 N.W.2d 801, 826 (Iowa 2017), should be applied retroactively to his

case. He claims previous PCR counsel were ineffective in failing to bring these

claims. Because Walker’s claims are without merit, we affirm.

      Iowa Code section 822.3 provides,

      All other applications must be filed within three years from the date
      of conviction or decision is final or, in the event of an appeal, from
      the date the writ of procedendo is issued. However, this limitation
      does not apply to a ground of fact or law that could not have been
      raised within the applicable time period.

Walker was convicted in 1990, and his appeal was final in 1992. Such places his

sixth application well beyond the three-year time-bar.


1See Walker v. State, 572 N.W.2d 589, 591 (Iowa 1997); Walker v. State, 2005
WL 3297352, at *3 (Iowa Ct. App. Dec. 5, 2005); Walker v. State, No. 07-0541,
2008 WL 2357720, at *3 (Iowa Ct. App. June 11, 2008); Walker v. State, No. 10-
0901, 2012 WL 3860651, at *1 (Iowa Ct. App. Sept. 6, 2012); Walker v. State,
No. 16-0463, 2017 WL 2684333, at *2 (Iowa Ct. App. June 21, 2017); Walker v.
State, No. 16-1257, 2017 WL 3067406, at *3 (Iowa Ct. App. July 19, 2017).
                                         3


       However, Walker claims that a co-defendant’s recantation, which he

suggests shows his actual innocence, and discovery that his counsel also

represented the same co-defendant, are newly discovered evidence.2 The record

belies this contention.    Our court directly explained that the co-defendant’s

recantation, as a matter of law, was not new evidence in Walker’s third PCR.

Walker, 2008 WL 2357720, at *2.         Similarly, Walker’s third PCR application

alleged, “The Defendant’s trial attorney was ineffective and acted in conflict of the

Defendant’s interests by representing the interests of the Defendant’s co-

defendant.”   Thus, the notion that a Watson conflict existed or that the co-

defendant recanted their testimony was known to Walker, at the latest, when he

filed the PCR application in August 2006. Neither Walker’s actual innocence claim

nor his Watson claim are based on newly discovered evidence, and the district

court correctly found them barred by section 822.3.3

       Walker’s request to retroactively apply Plain similarly fails. Our supreme

court considered a similar request in Thongvanh v. State, 938 N.W.2d 2, 6 (Iowa

2020). After concluding that Plain was a new ground of law under section 822.3,

the court held, “Plain’s holding . . . does not apply retroactively to cases on

collateral review.” Thongvanh, 938 N.W.2d at 16 (discussing Plain, 898 N.W.2d

at 826). The court affirmed the dismissal of Thongvanh’s PCR application because

Plain could not be applied to challenge his conviction from 1984. Id. Thongvanh’s




2 See State v. Watson, 620 N.W.2d 233, 239 (Iowa 2000) (noting that a conflict
arises when defense counsel also represents an adverse witness).
3 For the same reasons, Walker’s claims are barred under section 822.8, which

prohibits any claim finally adjudicated from being the basis of a later application.
                                        4


conclusion precludes us from retroactively applying Plain to this case. We affirm

the denial of Walker’s sixth PCR application.

      AFFIRMED.